Order, Supreme Court, New York County (Francis Pécora, J.), entered on or about December 1, 1989, which, inter alia, deemed defendant’s motion to be one to vacate the order of the same court (B. Cohen, J.), entered on or about June 4, 1981, holding him in contempt of court and one to vacate the order of the same court (Richard Wallach, J.), entered on or about July 8, 1982, ordering the arrest of defendant by reason of said contempt of court, and denied said motion, unanimously affirmed, without costs.
Defendant alleged only that the complaint against him was "inconvenient” and that no officer had as yet attempted to arrest him. These did not constitute cognizable grounds for vacatur of the prior orders of the court and his motion was therefore properly denied. Concur—Kupferman, J. P., Asch, Smith and Rubin, JJ.